Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 25, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  149789(24)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 149789
                                                                   COA: 321499
                                                                   Berrien CC: 2011-016332-FC
  BILLY JO ORRICK,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 28,
  2015 order is considered and, it appearing to this Court that the cases of People v
  Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos. 152946-8) are
  pending on appeal before this Court and that the decisions in those cases may resolve an
  issue raised in the present motion for reconsideration, we ORDER that the motion for
  reconsideration be held in ABEYANCE pending the decisions in those cases.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 25, 2016
         a0511
                                                                              Clerk